Citation Nr: 1113263	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-16 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.  

2.  Entitlement to service connection for removal of the gallbladder, to include as secondary to stomach ulcers.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1952 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, denying, in pertinent part, the claims currently on appeal.  These claims were previously remanded by the Board in September 2010 for additional evidentiary development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Cleveland, Ohio in June 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not suffer from stomach ulcers or any other chronic disability of the gastrointestinal system that manifested during, or as a result of, active military service.  

2.  The Veteran's gallbladder was removed as a result of nonservice-connected pancreatitis.  



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for ulcers have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing entitlement to service connection for removal of the gallbladder, to include as secondary to stomach ulcers, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in January 2006 and October 2006 addressed all notice elements listed under 3.159(b)(1) and the January 2006 letter was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of these claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claims are being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received a VA medical examination in October 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private medical records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that Veteran was scheduled for a VA examination in October 2010.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for certain chronic disorders, such as ulcers, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Stomach Ulcers

The Veteran contends that he is entitled to service connection for stomach ulcers.  However, the preponderance of the evidence of record demonstrates that the Veteran does not currently suffer from a stomach disorder that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that he was diagnosed with a chronic abdominal disability during his active military service.  According to a March 1953 medical examination, the Veteran reported a number of symptoms including frequent bouts of gnawing abdominal pain in his upper abdomen.  The examiner concluded that the Veteran's subjective complaints were out of proportion to the objective findings and that he suffered from a psychiatric-social problem and would benefit more from a psychiatric interview.  A psychiatric evaluation was subsequently performed in April 1953, and the Veteran was diagnosed with a chronic character and behavior disorder with emotional instability that existed prior to service.  The Veteran was later treated for complaints of abdominal pain in March 1954.  The Veteran was noted to have a questionable peptic ulcer or duodenal ulcer.  However, an upper gastrointestinal (GI) series was negative, revealing no evidence of ulceration.  Nonetheless, a May 1954 record notes a diagnosis of duodenal ulcer.  An evaluation of the Veteran's abdomen and viscera was deemed normal during the Veteran's November 1954 separation examination.  Therefore, the service treatment records do not demonstrate that the Veteran suffered from a chronic disability of the abdomen during military service.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, medical evidence must relate this chronic symptomatology to the Veteran's present condition.  See id.  

Post-service treatment records fail to demonstrate that the Veteran has suffered from an abdominal condition that manifested during, or as a result of, active military service.  He was not diagnosed with ulcers within a year of separating from service.  According to a July 1983 private treatment record, the Veteran was suffering from a two week history of abdominal pain.  The Veteran was diagnosed with pancreatitis or a questionable penetrating ulcer.  Subsequent private treatment records from July 1983 reveal the appropriate diagnosis to be pancreatitis.  An ultrasound also revealed an irregular mass on the gallbladder.  The Veteran was later diagnosed with a hiatal hernia during VA outpatient treatment in December 1988.

In January 2000, the Veteran reported dysphagia and sometimes choking.  An additional upper GI was performed, revealing a distended portion of the sigmoid colon which was felt to probably demonstrate a long mesenteric attachment.  A January 2000 hospital report notes that the results of this upper GI were normal.  An April 2000 X-ray also revealed no abnormal distension, obstructive pattern, masses or calcifications.  The examination was deemed to be normal.  

A double contrast esophagram was performed in December 2000.  The Veteran was found to have numerous tertiary waves in the esophagus with some retention of contrast in the esophagus after swallowing.  There were also thickened folds in the antrum and duodenum suggestive of gastritis.  There were small linear extraluminal collections of barium along the pyloric channel which was suspicious for pyloric channel ulcer.  The Veteran was subsequently diagnosed with diverticulosis of the distal colon in January 2001.  VA outpatient treatment records also demonstrate that the Veteran has been diagnosed with gastroesophageal reflux disease (GERD) on numerous occasions since his separation from active duty. 

Finally, the Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran was diagnosed with duodenal ulcer without obstruction in May 1954, despite X-rays being negative for any ulcer disease at this time.  The Veteran reported that he continued to have stomach problems like he had during military service that would persist until his emotional stress resolved.  Specifically, the Veteran noted having abdominal pain with emotional upset.  The examiner noted that this was a common finding with patients with emotional problems.  It was further noted that people who are termed "gastrointestinal" will experience abdominal pain with stress.  Examination of the Veteran revealed no findings of ulcer disease.  An upper GI series was unremarkable, aside from a finding of presbyesophagus or some other motility disorder of the esophagus.  The examiner concluded that this was not related to or caused by a gastrointestinal disorder that was diagnosed during military service, but rather, was partly due to the aging process and partly due to unknown causes.  It was less likely than not that this condition manifested during, or as a result of, active military service.  Finally, the examiner indicated that there was no current evidence of a duodenal ulcer or scarring that is often noted with a previous duodenal ulcer.  Rather, the Veteran suffered from abdominal pain of a psychophysiological origin.  The examiner opined that this condition did not manifest during military service and it was not permanently aggravated by military service.  The examiner felt it was present in one form or another prior to military service and was temporarily worsened during active duty due to his reaction to stress.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for stomach ulcers.  The examiner noted that while the Veteran was diagnosed with this condition during active military service, there was actually no evidence of this condition upon examination at the time.  Furthermore, there is no evidence of the Veteran suffering from stomach ulcers at any time during the pendency of this claim or any scarring to suggest previous ulcers.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of stomach ulcers, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board notes that the Veteran has been diagnosed with abdominal pain due to emotional stress and esophageal motility disorder.  However, the October 2010 VA examiner concluded that these conditions did not manifest during, or as a result of, active military service.  Rather, the Veteran's abdominal symptoms due to emotional stress likely existed prior to military service and his motility disorder was due in part to the aging process and in part to unknown causes.  It was also noted that the Veteran's abdominal symptoms due to emotional stress were not permanently aggravated as a result of active duty.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for an abdominal disability such as ulcers.  

The Board is also aware that the Veteran was noted to have symptoms consistent with a pyloric channel ulcer in December 2000.  However, this was several years after service, and in any event, the examination in October 2010 specifically found that the Veteran did not suffer from this disorder.  Therefore, the mere fact that the Veteran was thought to maybe have a pyloric channel ulcer in December 2000 does not demonstrate entitlement to service connection (without a current diagnosis).  

Finally, the Board recognizes that the Veteran believes he continues to suffer from a condition manifested by stomach ulcers.  During his June 2010 hearing, he testified that he was diagnosed with ulcers during military service and that he still suffered from this condition and its associated abdominal pain to the present.  However, as previously discussed, medical testing during the Veteran's military service did not confirm the existence of stomach ulcers.  Furthermore, the Veteran does not currently suffer from ulcers, but rather, from abdominal pain due to an emotional condition.  The October 2010 VA examiner specifically concluded that this condition did not manifest as a result of military service and that it was not permanently aggravated as a result of military service.  As such, the Veteran's testimony does not demonstrate entitlement to service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for stomach ulcers must be denied.

Gallbladder Removal 

The Veteran also contends that he is entitled to service connection for the removal of his gallbladder.  Specifically, the Veteran has asserted that his gallbladder was removed because of complications arising from stomach ulcers.  However, as outlined below, the preponderance of the evidence establishes that this condition is not secondary to a service-connected disability, nor did it manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that he did not suffer from any disease or injury of the gallbladder during active military service.  Post-service treatment records also fail to suggest that the Veteran suffered from a gallbladder disability that manifested as a result of military service.  According to a July 1983 private treatment record, the Veteran was suffering from pancreatitis.  The Veteran underwent gallbladder removal surgery in July 1983.  He was noted to have been suffering from acute cholecystitis with hemorrhage of the gallbladder and tumor of the fundus of the gallbladder and a necrotic mass inside the gallbladder.  There was no suggestion that this was somehow related to active military service.  

The Veteran was afforded a VA examination for this condition in October 2010.  The examiner noted that the Veteran had his gallbladder removed because he had chronic inflammation of the gallbladder and stones of the gallbladder that had caused a significant episode of pancreatitis.  The examiner noted that removing the gallbladder was a medical necessity when dealing with this type of pancreatitis.  The examiner opined that these gastrointestinal conditions were not caused by or related to a diagnosis made during military service.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for the removal of his gallbladder.  There is no evidence of a disorder of the gallbladder during military service.  In fact, the first post-service evidence of this condition is from 1983, which is nearly 30 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  Finally, the October 2010 VA examiner concluded that the Veteran's gallbladder removal was not related to any gastrointestinal diagnosis made during active military service.  As such, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  

The Board recognizes that the Veteran believes he is entitled to service connection for the removal of his gallbladder.  During his June 2010 hearing, the Veteran testified that he was told by his doctors at the time of his gallbladder removal that his history of stomach ulcers was, at least in part, causing his gallbladder inflammation.  However, while the Board has considered this statement, it does not add support to the Veteran's claim of entitlement to service connection.  As discussed in the previous section, the Veteran is not entitled to service connection for stomach ulcers.  Therefore, any disability arising as a result of this condition is not entitled to service connection.  Furthermore, the October 2010 VA examiner concluded that the Veteran did not suffer from stomach ulcers or any scarring to suggest a prior history of ulcers.  As such, the Veteran's testimony does not demonstrate entitlement to service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for the removal of his gallbladder must be denied.


ORDER

Entitlement to service connection for stomach ulcers is denied.  

Entitlement to service connection for removal of the gallbladder, to include as secondary to stomach ulcers, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


